Title: From Thomas Jefferson to St. George Tucker, 15 September 1795
From: Jefferson, Thomas
To: Tucker, St. George



Th:J. to Citizen Tucker
Sep. 15. 95.

Come and take your nap with us to-night. I have not the pleasure of being acquainted with Mr. Carrington but if he will accompany you, I shall therefore be the more obliged to him. It will relieve you from the heats and drunken noise of Charlottesville and you will return in better tone to the functions of justice in the morning and more philanthropically disposed to gloss over the follies which are to be brought before you.—To put in my claim in time, I set up a prescriptive right to dine the judges on the Sunday of their session.
